Voto disidente emitido por el
Juez Asociado Señor Fuster Berlingeri.
Debo expresarme una vez más respecto a la trayectoria procesal del caso de autos. Me refiero ahora al curso poco prudente autorizado por el reciente dictamen del foro ape-lativo, y avalado hoy por una mayoría de este Tribunal, con respecto a las obras de construcción de la llamada Ruta 66.
El foro apelativo tiene ante sí la importante y sustancial labor de decidir si las obras referidas cuentan con una de-claración de impacto ambiental aprobada válidamente. Cualquiera que sea la decisión de dicho foro sobre el particular, el asunto seguramente volverá a nosotros para revisión. Mientras el foro apelativo resuelve el asunto, y mientras la parte que resulte perdidosa en ese tribunal acude ante nosotros, los promoventes del proyecto en cues-tión seguirán adelante con las obras, con mucha prisa, y aunque no haya recaído aún un dictamen judicial firme y final.
Por la magnitud del proyecto referido, y las alegadas graves consecuencias ambientales adversas de éste, los tribunales no deben realizar sus labores a la misma vez que las obras de construcción continúan. Éstas deben parali-zarse mientras los tribunales resolvemos los importantes asuntos planteados por la parte que impugna las obras referidas. No debemos colocarnos nosotros mismos en la *56azarosa situación de examinar la validez jurídica de un costoso proyecto público mientras éste sigue desarro-llándose. Si luego resulta que la construcción carecía de los permisos necesarios, nos veremos en la odiosa disyuntiva de aceptar el fait accompli aunque sea ilícito, o de ordenar la dispendiosa destrucción de una obra en la que se han invertido millones de dólares del Pueblo.
Insisto una vez más que lo prudente en casos como éste es ordenar la paralización de las obras hasta que concluya definitivamente el examen judicial del asunto impugnado. Los administradores de turno interesan que estos proyec-tos multimillonarios se realicen con toda celeridad. Ejercen grandes presiones para lograrlo, que incluyen la diatriba pública contra cualquier dilación, por justificada que sea. Pero los tribunales, por nuestra propia naturaleza, debe-mos resistir la prisa desmedida, para poder resolver con serenidad y cabal reflexión las cuestiones jurídicas que se nos plantean y para que nuestros dictámenes no resulten ser académicos. No debemos exponernos a que nuestra ob-jetividad, o nuestra credibilidad, quede comprometida.
En el caso de autos, el foro apelativo le está dando aten-ción prioritaria al recurso ante su consideración. Lo mismo puede hacer este Tribunal en su día. Lo que no debemos permitir es que mientras resolvemos con premura, las obras impugnadas continúen realizándose. Para muchos, la falta de paralización de dichas obras causa que la auten-ticidad de nuestra función quede en entredicho. Es por ello que disiento del dictamen de una mayoría de este Foro, mediante el cual se deniega la paralización de las obras mientras el asunto está pendiente en los tribunales.